Appeal Dismissed and Memorandum Opinion filed October 14, 2021.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-21-00361-CV

      IN THE INTEREST OF E.J.A., E.B.A., AND E.P.A., CHILDREN


                    On Appeal from the 245th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2014-60400

                         MEMORANDUM OPINION

      This appeal is from an order signed June 28, 2021. No clerk’s record has
been filed. The clerk responsible for preparing the record in this appeal informed
the court appellant did not make arrangements to pay for the record.

      On July 2, 2021, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b). No response was filed. On
September 21, 2021, appellant was ordered to provide this court with proof of
payment for the record on or before October 6, 2021. See Tex. R. App. P. 35.3(c).
In the order, the court notified appellant that failure to comply with the court’s
order would result in dismissal of the appeal. See Tex. R. App. P. 37.3(b). No
response was filed.

      Appellant has not provided this court with proof of payment for the record.
We dismiss the appeal.



                                      PER CURIAM


Panel consists of Chief Justice Christopher and Justices Hassan and Poissant.




                                         2